Case 2:21-cv-02222-GRB-AYS Document 1-1 Filed 04/22/21 Page 1 of 48 PageID #: 5




                              EXHIBIT A
FILED: SUFFOLK COUNTY CLERK 02/04/2021 09:13 AM                                                                                                                                               INDEX NO. 601997/2021
         Case
NYSCEF DOC.   2:21-cv-02222-GRB-AYS
            NO. 1                   Document 1-1 Filed 04/22/21 PageRECEIVED
                                                                     2 of 48 PageID #: 02/04/2021
                                                                              NYSCEF:  6




                SUPREME                       COURT              OF THE             STATE         OF NEW                   YORK                         Index        No.:
                COUNTY                      OF SUFFOLK                                                                                                  Date        Purchased:
                                              --------------                             -----------------------------X
                CHRIS                 BALABOUS,                                                                                                         E-FILED                SUMMONS


                                                                                Plaintiff(s),                                                           Plaintiffs           designate            Suffolk

                                                                                                                                                        County             as the      place      of trial.
                                              -against-

                                                                                                                                                        The     basis        of venue           is:
                LOWE'S                  HOME            CENTERS,                LLC,                                                                    Plaintiff          s Residence


                                                                                Defendant(s).                                                           Plaintiffs           reside       at:
                --------------------------------                                           ---------------------------X                                 231     7th        Street
                                                                                                                                                        Saint        James,         NY        11780

                                                                                                                                                        County         of     Suffolk

          To     the       above            named            Defendants:


                           You          are      hereby          summ:::d                to answer            the     complaint               in this      action,          and        to serve        a copy
          of    your       answer,            or,     if the       complaint           is not      served           with      this    summons,                 to serve         a notice          of
          appearance                   on the        Plaintiff       s attorneys            within        twenty            days      after       the    service           of this       summons,
          exclusive               of the       day      of     service,       where        service        is made             by     delivery           upon         you     personally               within
          the     state,         or,    within         30 days        after         completion           of    service         where           service          is made           in    any     other

          manner.                In    case      of your         failure       to    appear       or answer,               judgment              will     be                  against          you     by
          default          for        the   relief      demanded              in the      complaint.


          Dated:           Ronkonkoma,                       New     York

                           February              4, 2021




                                                                                                        SE                 KELLY

                                                                                                        Gruenberg                  Kelly       Della
                                                                                                        700         Koehler          Avenue

                                                                                                        Ronkonkoma,                        New      York         11779
                                                                                                        631-737-4110
                                                                                                        Our         File    No.       200234


          TO:


          LOWE'S                 HOME             CENTERS,                 LLC
          C/o     Corporation                    Service         Company
          80    State       Street

          Albany,           NY          12207




                                                                                                        1 of 6
FILED: SUFFOLK COUNTY CLERK 02/04/2021 09:13 AM                                                                                                                                                      INDEX NO. 601997/2021
         Case
NYSCEF DOC.   2:21-cv-02222-GRB-AYS
            NO. 1                   Document 1-1 Filed 04/22/21 PageRECEIVED
                                                                     3 of 48 PageID #: 02/04/2021
                                                                              NYSCEF:  7




               SUPREME                      COURT              OF THE               STATE           OF NEW                  YORK
               COUNTY                  OF SUFFOLK
               ---------------------------------------                                                                ¬-----------X
               CHRIS            BALABOUS,

                                                                                                                                                            Index          No.:
                                                                                  Plaintiff(s),


                                            -against-
                                                                                                                                                            E-FILED                    VERIFIED
                                                                                                                                                            COMPLAINT

               LOWE'S                HOME               CENTERS,                  LLC,


                                                                                  Defendant(s).
               ----                                                                                 -------                                     X

                         Plaintiff                                                  GRUENBERG                       KELLY
                                               by his       attorneys,                                                                   DELLA,               compkining                   of the         Defendant,


          respectfully               allege,        upon        information                and      belieff


          1.             That        at all       times        herein         mentioned,                plaintiff           was,         and        still    is,    a resident             of      the        County        of



                         Suffolk,           State        of New            York.


          2.            That         the     cause        of    action        alleged          herein         arose         in the        State         of New         York,            County            of     Suffolk.


          3.            That         this      action       falls        within        one     or more           of the         exemptions                   set forth            in    CPLR         §1602.


          4.            That          at    all     times           hereinafter              mentioned                 and       upon           information                  and         belief,           defendant,


                       LOWE'S                  HOME             CENTERS,                   LLC,         was         and      still       is a domestic                 limited           liability             company


                       organized                  and    existing           under        and      by    virtue         of    the      Laws           of the         State     of New               York.


          5.           That          at     all     times           hereinafter              mentioned                and        upon           information                  and         belief,           defendant,


                       LOWE'S                  HOME             CENTERS,                     LLC,        was        and       still       is a foreign                limited            liability             company


                       authorized                 to do business                  under        and      by    virtue         of the        Laws             of the     State           of New            York.


          6.           That          at     all     times           hereinafter              mentioned                and        upon           information                  and        belief,            defendant



                       LOWE'S                  HOME              CENTERS,                    LLC,         was         and        still     is       a business               authorized                  to      conduct


                       business             under         and       by     virtue        of the        Laws         of the       State         of New              York.




                                                                                                               2

                                                                                                          2 of 6
FILED: SUFFOLK COUNTY CLERK 02/04/2021 09:13 AM                                                                                                                       INDEX NO. 601997/2021
         Case
NYSCEF DOC.   2:21-cv-02222-GRB-AYS
            NO. 1                   Document 1-1 Filed 04/22/21 PageRECEIVED
                                                                     4 of 48 PageID #: 02/04/2021
                                                                              NYSCEF:  8




          7.     That       on     May       15,      2020,       and         at     all         times        herein        mentioned,          defendant,         LOWE'S        HOME


                 CENTERS,                LLC,         owned        thepremises                          located        at Lowe's,        2150     Nesconset         Highway,       Stony


                 Brook,          New      York        11794.


          8.    That        on     May       15,      2020,       and     at        all         times         herein        mentioned,          defendant,         LOWE'S        HOME


                CENTERS,                 LLC,         leased       and/or             rented              the      premises         located       at    Lowe's,     2150      Nesconset



                Highway,            Stony          Brook,        New          York              11794.


          9.    That       on      May       15,      2020,       and         at    all         times         herein       mentioned,           defendant,         LOWE'S        HOME


                CENTERS,                 LLC,        operated           the        aforesaid              premises.


          10.   That       on      May       15,     2020,        and     at all                times        herein        mentioned,           defendant,         LOWE'S        HOME


                CENTERS,                 LLC,        maintained               the         aforesaid             premises.


          11.   That      on       May       15,     2020,        and     at all                times        herein        mentioned,           defendant,         LOWE'S        HOME


                CENTERS,                 LLC,        managed            the        aforesaid                 premises.


          12.   That      on       May       15,     2020,        and     at        all         times        herein        mentioned,           defendant,         LOWE'S        HOME


                CENTERS,                 LLC,        controlled          the         aforesaid                premises.


          13.   That      on      May        15,. 2020,           and     at all                times        herein        mentioned,           defendant,         LOWE'S        HOME


                CENTERS,                 LLC,        repaired       the        aforesaid                 premises.


          14.   That      on     May         15,     2020,        and     at        all         times        herein        mentioned,           defendant,         LOWE'S        HOME


                CENTERS,                 LLC,        inspected          the        aforesaid                 premises.


          15.   That      on       May       15,      2020,        and         at         all     times           herein      mentioned,           an     unsafe     and    hazardous


                condition          existed          on or about           the         aforesaid                 premises.


          16.   That      at all    times          herein       mentioned,                      defendant,             LOWE'S           HOME           CENTERS,         LLC,     caused


                this    unsafe         and    hazardous            condition.


          17.   That      at all    times          herein     mentioned,                        defendant,             LOWE'S         HOME             CENTERS,        LLC,      created


                this    unsafe         and    hazardous            condition.




                                                                                                         3

                                                                                                  3 of 6
FILED: SUFFOLK COUNTY CLERK 02/04/2021 09:13 AM                                                                                                                                   INDEX NO. 601997/2021
         Case
NYSCEF DOC.   2:21-cv-02222-GRB-AYS
            NO. 1                   Document 1-1 Filed 04/22/21 PageRECEIVED
                                                                     5 of 48 PageID #: 02/04/2021
                                                                              NYSCEF:  9




           18.   That          upon            information                   and      belief,         defendant,            LOWE'S               HOME           CENTERS,                    LLC,          had


                 actual         notice           of this         unsafe             and     hazardous             condition.


          19.    That          upon            information                   and      belief,         defendant,            LOWE'S            HOME              CENTERS,                    LLC,          had


                 constructive                   notice         of     this     unsafe           and    hazardous            condition.


          20.    That         on         May      15,        2020,       plaintiff,             CHRIS             BALABOUS,                was       lawfully          present         on      or    about


                 the     aforesaid               premises.


          21.    That          on        May           15,     2020,           plaintiff,             CHRIS            BALABOUS,                 was        lawfully            present             on    the


                 aforesaid                premises             with      the        knowledge,               permission          and      consent         of the       defendants.


          22.    That         on     May          15,     2020,         while         plaintiff,          CHRIS           BALABOUS,                   was       lawfully         present            on the


                 aforesaid               premises,              plaintiff           was      caused          to trip     and    fall.


          23.    That         on     May          15,        2020,      plaintiff,            CHRIS              BALABOUS,                 was       caused       to    trip     and    fall        due      to


                 the     abovementioned                          unsafe             and     hazardous              condition.


          24.    That         as a result               of     the     plaintiff,            CHRIS            BALABOUS,                   tripping        and      falling,        plaintiff             was


                 caused             to sustain           severe          and         permanent             injuries.


          25.    That         the    above            mentioned               occurrence               and       the results     thereof         were       caused         by    the   negligence


                 of     the     defendant                    and/or          said     defendant's                 customers,            servants,        agents,         employees                  and/or


                 licensees               in     the     ownership,                  operation,            management,                maintenance,                repair,        inspection                and


                 control            of    the     aforesaid            premises.


          26.    That         no negligence                    on the         part        of the      plaintiff        contributed           to the      occurrence              alleged            herein


                 in any         manner                whatsoever.




                                                                                                             4

                                                                                                      4 of 6
FILED: SUFFOLK COUNTY CLERK 02/04/2021 09:13 AM                                                                                                                                                    INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.   2:21-cv-02222-GRB-AYS
                 1                  Document 1-1 Filed 04/22/21 Page RECEIVED
                                                                     6 of 48 PageID #: 10
                                                                               NYSCEF: 02/04/2021




          27.            That         because             of     the        unsafe         and      hazardous                   condition               that      existed          at        the     above       stated



                         premises,            plaintiff           was         caused        to sustain               serious          injuries          and       to have      suffered               pain,     shock,


                         mental           anguish;             that     these        injuries            and     their         effects        will      be permanent;                    as a result            of        said


                         injuries         plaintiff            was        caused          and     will      continue              to be       caused           to incur       expenses                 for    medical


                         care       and      attention;               and     plaintiff           was       and         will     continue              to    be    rendered             unable          to perform


                         plaintiffs          normal             activities           and        duties         and      has     sustained              a resultant          loss        therefrom.


          28.            That         as a result          of     the       foregoing,            plaintiff,             CHRIS            BALABOUS,                    has      been               damaged           in     an



                         amount           that     exceeds              the    jurisdictional                  limits          of all     lower         courts       that     might            otherwise             have


                         jurisdiction.



                         WHEREFORE,                             Plaintiff            demands              judgment                against             the      Defendant                in    an     amount               that


          exceeds         the jurisdictional                     limits        of all      lower          courts         that     might          otherwise           have     jurisdiction,                   together


          with     the     costs       and       disbursements                   of this         action.


          Dated:         Ronkonkoma,                  New             York

                         February            4, 2021


                                                                                                           You          s, etc.




                                                                                                           SEAN                KELLY

                                                                                                           Gruenberg                  Kelly          Della
                                                                                                           700       Koehler             Avenue

                                                                                                           Ronkonkoma,                        New       York        11779

                                                                                                           631-737-4110
                                                                                                           Our       File       No.      200234




                                                                                                                 5

                                                                                                          5 of 6
FILED: SUFFOLK COUNTY CLERK 02/04/2021 09:13 AM                                                                                                          INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.   2:21-cv-02222-GRB-AYS
                 1                  Document 1-1 Filed 04/22/21 Page RECEIVED
                                                                     7 of 48 PageID #: 11
                                                                               NYSCEF: 02/04/2021




                                                                            INDIVIDUAL             VERIFICATION




            STATE        OF NEW YORK
            COUNTY           OF SUFFOLK                                           SS.:




                                     \.           ÓÛÌ            O      T                                          being     duly    sworn   deposes     and     says:


            I am      the plaintiff(s)               herein;          I have    read     the   annexed




            and    know        the        contents          thereof      and    the    same     are   true   to my      knowledge,        except   for   those     inatters


            therein      which            are stated         to be alleged         on information            and   belief,   and     as to those   matters,      I believe


            them      to be true.




                                                                                  x




            S      rn to bef                me       this

                       day     of           Dfufib                02



                             otary        Pubhc
                                                                                                         UBUC




                                                                                               6 of 6
FILED: SUFFOLK COUNTY CLERK 02/22/2021 02:38 PM                                                                                                                                       INDEX NO. 601997/2021
NYSCEF  CaseNO.
       DOC.   2:21-cv-02222-GRB-AYS
                 2                  Document 1-1 Filed 04/22/21 PageRECEIVED
                                                                     8 of 48 PageID #: 02/22/2021
                                                                              NYSCEF:  12
    THE STATE OF NEW YORK                                                                                                                                                            Index      No.:      601997/2021
    SUPREME              COURT,             SUFFOLK             COUNTY                                                                                                                       Filed        On:    2/4/2021



      CHRIS           BALABOUS,
                                                                                                                                                                                       Affidavit           of   Service
                                                                                         -against-
                                                                                                                                                                                                                LLC     303


      LOWE'S             HOME         CENTERS,LLC.,



    STATE         OF     NEW YORK,                 COUNTY               OF       SUFFOLK:           Tim    O'Donnell,         being     duly      swom,         deposes          and     says      that    depañsñt           is

    not party         to this     action,     is over          18 years        of age       and    resides       in the    State   of New         York.



   That      on     2/11/2021          at 4:15            PM       at   One      Commerce            Plaza,       99      WashiñgtGñ         Avenue,            Albany,        NY       12231,         your     deponent

   served         the    NOTICE             OF     ELECTRONIC                     FILING,         E-FILED         SUMMONS              AND        E-FILED             VERIFIED           COMPLAINT                 bearing
    Index     # 601997/2021                  and    filed      date     2/4/2021         upon       LOWE'S         HOME        CENTERS,LLC.,,                   the     intended        recipient,         by ds|ivêriñg
   two            true      copies      to Sue            Zouky,        in the     office     of the       Secretary         of State        of   New         York,     duly     authorized            to accept        such
            (2)
   seivics        on behalf          of the      intended           recipient.       At the       time    of making         such   service,        deponent           paid     the     Secretary          of State    a fee

   of $40.


   Your      deponent           describss           the     person         so served         to the       best    of deponent's         ability       at the      time     and       circumstances              of service

    as follows:


    Gender:              Female
    Skin     Color:          White
    Hair     Color:          Brown
    Approximate             Age:            53-57
                                                 5'2"-      5'4"
    Approximate             Height:
    Approximate             Wê|ght:                140 - 150




    During        service       of the dccuments,                   your      deponent        has    adhered        to current        CDC and NYS                 Department            of Health         Guidelines.



    Said     service        was      made        pursuant           to Section       303     of the       New    York      State   Limited        Liability      Law.




    Sworn         to before        me on 2/17/2021:



                                                ALE ZAMB         O
                                                                                                                                                                  Tim     O'Donnell
                                        Notary Public, Stat        ew York
                                                 No. 01ZA6     258
                                         Qualified in sUFFOLK County
                                        Gammission     Expires 03/31/2024


     Gruenberg Kelly Della                                                                                                                                    RETURN TO: Nationwide Court Services, Inc
     700 Koehler Avenue                                                                                                                                                    761 Koehler Avenue, Suite A
     RONKONKOMA,NY       11779                                                                                                                                                 Ronkonkome, NY 11779
     Phone: (631) 737-4110                                                                                                                                                           Ph: 631-981-4400
     File No. 200234                                                                                                                                                         (NCS780037F)AZ 1056756

                                                                                                             1 of 1
FILED: SUFFOLK COUNTY CLERK 02/22/2021 02:38 PM                                                                             INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                3                  Document 1-1 Filed 04/22/21 PageRECEIVED
                                                                    9 of 48 PageID #: 13
                                                                             NYSCEF:  02/22/2021




                    SUPREME         CORETOFTER              ATATE      OPNEWYOEK
                    COUN'IYOP



                                               STATEMENTOPAUTHORIZATIONFOR
                                                           ELECTRONICPIrJlyG
                                    (ManagingAttorneyfvitharizingPEingagentEntity)

                                     AG   Ê•                           ,Esq.,(AttorneyRegistrationNo.N$amthe
                            I,
                                                           chargeofe-filingfor.
                         n)                              AJ                 (the"Firm").Iberebyacknowledgeand
                   represent                        inthesirmwhoareauthorizedusersoftheNewYork                      state
                   Electronic                                   lierebyauthorizeanyemployeeof             .
                         nortDI                   .            possessesaNEBCEFfilingagentlDtofiledocuments                 on
                   theirbehalfandattheir                    asafilingagent,tnanye-filedmatterinwhichtheyare
                   counselofrecordthroughN2BCEF,asprovidedinsectionson.5-boftheUniformRulesforthe
                   Trialcomts.

                            Thisauthodmation       a*=htoany=qanaualmatterinwhichtheseattorneyshave
                   previoushr   consentedtoe-filingormayhereaf)erconsent,toanymandatorymatterinwhich
                   theyhaverecordedtheirrepresentation,andtoanymatterinwhichtheyanthorizethefiling
                   agenttorecordeensentorrepresentationintheNYSCIEFsystan.

                           Thisauthorizationextendstnanyandalldoe=anatheseattorneyagenerateand
                   submittothefilingagentforfilinginangsuchmatter.Thisauthorization,postedonceonthe
                   NTSCEFwebsiteastoeachmatterinwhichtheseattorneysarecounselofrecord,ahid1be
                   deemedtoaccompanyanydoomnentinthatmatt-filedbythefilingagentonbehalfofthese
                   attorneys.

                            Thisanthorisationalsonstanchtomattersofpayment,whichthefilingagentmaymake
                   eitherbydebitinganaccountthefilingagentynninhinawiththeCountyClerkofanysuthorbed
                   e-filingcountyorbydebitinganaccounttheFirmmaintainawiththeCountyClerkofany
                   authorizede-filingcounty.

                            Thisanthodmationregardingthisfilingagent             shallatinnauntiltheRrmrevokesthe
                   authorizationinwritingonaprescribedformdeliveredtotheB-FilingResourceCenter.



                   Dated:




                                                                           City,StateandZipCode


                   PrintName                                               Phone




                                                                    1 of 2
FILED: SUFFOLK COUNTY CLERK 02/22/2021 02:38 PM                                     INDEX NO. 601997/2021
       CaseNO.
NYSCEF DOC. 2:21-cv-02222-GRB-AYS
               3                  Document 1-1 Filed 04/22/21 Page RECEIVED
                                                                   10 of 48 PageID #: 02/22/2021
                                                                             NYSCEF:  14




                    6rv             Edit         MiaJ            )'raflam.n£




                    loo    fæhler      fki   -
                    sireetAdarks




                                                                           (Sel3)




                                                        2 of 2
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                            INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 11 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  15




         STATE OF NEW YORK
         SUPREME COURT : COUNTY OF SUFFOLK

         CHRIS BALABOUS,
                                                                     VERIFIED ANSWER
                                              Plaintiff,
         v.                                                          Index No.: 601997/2021

         LOWE’S HOME CENTER, LLC,

                                              Defendant.


                  Defendant, Lowe’s Home Centers, LLC (“Lowe’s”), by its attorneys, Goldberg Segalla

         LLP, for its Verified Answer to the plaintiff’s Verified Complaint, responds as follows, upon

         information and belief:

                  1.    Lowe’s denies having knowledge or information sufficient to form a belief as to

         the allegations contained in paragraph 1 of the Verified Complaint.

                  2.    Lowe’s denies having knowledge or information sufficient to form a belief as to

         the allegations contained in paragraph 2 of the Verified Complaint.

                  3.    Lowe’s denies having knowledge or information sufficient to form a belief as to

         the allegations contained in paragraph 3 of the Verified Complaint.

                  4.    Lowe’s denies the allegations contained in paragraph 4 of the Verified Complaint.

                  5.    In response to paragraph 5 of the Verified Complaint, Lowe’s states that Lowe’s

         Home Centers, LLC was and is a foreign limited liability company organized and existing under

         and by virtue of the laws of the State of North Carolina, with its principal place of business

         located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

         allegations contained in paragraph 5 of the Verified Complaint.

                  6.    In response to paragraph 6 of the Verified Complaint, Lowe’s states that Lowe’s

         Home Centers, LLC was and is a foreign limited liability company organized and existing under



         29333515.v1


                                                      1 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                            INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 12 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  16




         and by virtue of the laws of the State of North Carolina, with its principal place of business

         located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

         allegations contained in paragraph 6 of the Verified Complaint.

                  7.    Lowe’s denies the allegations contained in paragraph 7 of the Verified Complaint.

                  8.    In response to paragraph 8 of the Verified Complaint, Lowe’s states that Lowe’s

         leased the premises located at 2150 Nesconset Highway, Stony Brook, New York, 11794 for the

         purpose of operating a retail store on the premises, and denies any remaining allegations

         contained in paragraph 8 of the Verified Complaint.

                  9.    In response to paragraph 9 of the Verified Complaint, Lowe’s states that Lowe’s

         operated a retail store at the premises located at 2150 Nesconset Highway, Stony Brook, New

         York, 11794, and denies any remaining allegations contained in paragraph 9 of the Verified

         Complaint.

                  10.   Lowe’s denies the allegations contained in paragraph 10 of the Verified

         Complaint.

                  11.   Lowe’s denies the allegations contained in paragraph 11 of the Verified

         Complaint.

                  12.   Lowe’s denies the allegations contained in paragraph 12 of the Verified

         Complaint.

                  13.   Lowe’s denies the allegations contained in paragraph 13 of the Verified

         Complaint

                  14.   Lowe’s denies the allegations contained in paragraph 14 of the Verified

         Complaint.




                                                        2
         29333515.v1


                                                     2 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                          INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 13 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  17




                  15.   Lowe’s denies the allegations contained in paragraph 15 of the Verified

         Complaint.

                  16.   Lowe’s denies the allegations contained in paragraph 16 of the Verified

         Complaint.

                  17.   Lowe’s denies the allegations contained in paragraph 17 of the Verified

         Complaint.

                  18.   Lowe’s denies the allegations contained in paragraph 18 of the Verified

         Complaint.

                  19.   Lowe’s denies the allegations contained in paragraph 19 of the Verified

         Complaint.

                  20.   Lowe’s denies having knowledge or information sufficient to form a belief as to

         the allegations contained in paragraph 20 of the Verified Complaint.

                  21.   Lowe’s denies having knowledge or information sufficient to form a belief as to

         the allegations contained in paragraph 21 of the Verified Complaint.

                  22.   Lowe’s denies having knowledge or information sufficient to form a belief as to

         the allegations contained in paragraph 22 of the Verified Complaint.

                  23.   Lowe’s denies the allegations contained in paragraph 23 of the Verified

         Complaint.

                  24.   Lowe’s denies the allegations contained in paragraph 24 of the Verified

         Complaint.

                  25.   Lowe’s denies the allegations contained in paragraph 25 of the Verified

         Complaint.




                                                        3
         29333515.v1


                                                     3 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                                   INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 14 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  18




                  26.     Lowe’s denies the allegations contained in paragraph 26 of the Verified

         Complaint.

                  27.     Lowe’s denies the allegations contained in paragraph 27 of the Verified

         Complaint.

                  28.     Lowe’s denies the allegations contained in paragraph 28 of the Verified

         Complaint.

                  29.     Lowe’s denies each and every other allegation of the Verified Complaint not

         previously specifically admitted, denied, or otherwise controverted.

               AS AND FOR A FIRST SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  30.     The injuries and/or damages alleged in the Verified Complaint were caused in

         whole or in part by the culpable conduct, want of care, and assumption of risk on the part of the

         plaintiff, and without negligence, fault, or want of care on the part of Lowe’s.

                       AS AND FOR A SECOND SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  31.     If Lowe’s is found liable to the plaintiff, its responsibility for the accident is less

         than fifty-one percent (51%) of the total liability assigned to all persons liable and, therefore, any

         recovery by the plaintiff for non-economic loss against Lowe’s should be limited to its

         percentage of liability.

              AS AND FOR A THIRD SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                       LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  32.     The Verified Complaint fails to state a cause of action against Lowe’s.




                                                            4
         29333515.v1


                                                         4 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                               INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 15 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  19




                       AS AND FOR A FOURTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  33.     The plaintiff’s injuries, if any, were caused in whole or in part by a person or

         persons who are not within the control of Lowe’s.

               AS AND FOR A FIFTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  34.     That pursuant to CPLR §4545 and other applicable sections of the CPLR, Lowe’s

         is entitled to a set off against the amount of any verdict of any monies collected from a collateral

         source of payment.

               AS AND FOR A SIXTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  35.     Plaintiff failed to mitigate his alleged damages.

                       AS AND FOR A SEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  36.     The underlying incident and alleged resulting injuries were not proximately

         caused by any action or inaction of Lowe’s.

                       AS AND FOR AN EIGHTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  37.     Plaintiff was the sole proximate cause of the alleged incident and his alleged

         injuries.

              AS AND FOR A NINTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                       LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  38.     In the event the Plaintiff seeks to recover a verdict or judgment against Lowe’s,

         then said verdict or judgment must exclude or be reduced by those amounts which have been, or

         will with reasonable certainty replace or indemnify the plaintiff, in whole or in part, for any past




                                                            5
         29333515.v1


                                                         5 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                                  INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 16 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  20




         or future medical costs, health care, life care, or other economic loss or the benefit that is offered

         or provided under or in connection with the Patient Protection and Affordable Care Act.

                        AS AND FOR A TENTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  39.     If the plaintiff receives or has received sums of money in settlement of the claims

         asserted herein, Lowe’s is entitled to the protection, provisions, and limitations of Section 15-108

         of the General Obligations Law of the State of New York in reducing the claim of the plaintiff

         against Lowe’s by the amount stipulated in the Release, the amount of consideration paid for it

         or the amount of the released defendants’ equitable share of the damages, whichever is the

         greatest.

                  AS AND FOR AN ELEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  40.     Any risks and dangers at the time and place set forth as the location of the

         happening of the incident as alleged in the Verified Complaint were open, obvious, and apparent.

                       AS AND FOR A TWELFTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  41.     Any alleged injuries and/or expenses resulted from the pre-existing and/or

         unrelated medical conditions, injuries, or illnesses of the Plaintiff.

                 AS AND FOR A THIRTEENTH SEPARATE AND COMPLETE AFFIRMATIVE
                    DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  42.     Documentary evidence provides a complete defense to plaintiff’s claims.

                 AS AND FOR A FOURTEENTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  43.     Lowe’s reserves the right to amend this Answer and to add any applicable

         affirmative defenses after it has had the opportunity to discovery all facts relevant to this action.




                                                            6
         29333515.v1


                                                        6 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                               INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 17 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  21




                  WHEREFORE, Lowe’s demands judgment as follows:

                        a.      Dismissing plaintiff’s Verified Complaint, or

                        b.      Reducing plaintiff’s recovery in the proportion to which the plaintiff’s

         culpable conduct, assumption of risk, and want of care bears to the culpable conduct which

         caused the plaintiff’s damages;

                        c.      Limiting plaintiff’s recovery for non-economic loss against Lowe’s to the

         percentage of responsibility attributed to Lowe’s, if that percentage is less than fifty-one percent

         (51%), and

                        d.      Such other and further relief as to this Court may seem just, proper, and

         equitable together with the costs and disbursements of this action.


         Dated: Buffalo, New York
                March 12, 2021

                                                              GOLDBERG SEGALLA LLP



                                                              Kenneth L. Bostick, Jr., Esq.
                                                              Attorney for Defendant
                                                              Lowe’s Home Centers, LLC
                                                              665 Main Street
                                                              Buffalo, New York 14203
                                                              (716) 566-5400

         TO:      Glenn Auletta, Esq.
                  Gruenberg Kelly Della
                  Attorneys for Plaintiff
                  700 Koehler Avenue
                  Ronkonkoma, New York 11779
                  (631) 737-4110




                                                          7
         29333515.v1


                                                       7 of 8
FILED: SUFFOLK COUNTY CLERK 03/12/2021 12:31 PM                                                                                                                                         INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                4                  Document 1-1 Filed 04/22/21 Page 18 of 48 PageID
                                                                    RECEIVED        #: 03/12/2021
                                                                              NYSCEF:  22




                                                                          ATTORNEY                         VERIFICATION




        STATE          OF        NEW YORK                            )
        COUNTY                  OF ERIE                              )    ss:


                      Kenneth            L.    Bostick,        Jr.,       Esq.,       being        sworn,          deposes           and   says:


                       1.             I am a partner                with        the       law     firm      of     Goldberg           Segalla       LLP,         attomeys              for    defendant


        Lowe's         Home           Centers,          LLC         ("Lowe's")                  in this     matter.


                      2.               I have      read       the        foregoing              Answer           and      either      know       the      contents           to    be true           or they


        are    alleged          upon         information             and        belief,         and      as to        those     matters,        I believe             them        to   be     true    based



        upon     the        materials          supplied        by        and      discussions               with       defendant.


                      3.               The       reason       this        verification                is    made         by     deponent           and      not        by      defendant             is   that



        defendant's              corporate             headquarters                and          residences             are     not   located       in     the         County           of    Erie     where



         deponent's             law     office      is located,             or in the            County          of     Suffolk,       where       this     action           is venued.




                                                                                                                       Ednneth         L        ostick,         Jr.


         Sworn        to before          me this
         12th
                           of   March,         2021.

                                                                                                                                     SARAH A. WEISHEIT
                                                                                                                             . NOTARYPUBLIC.STATEOFNEWYORK
                                                                                                                                  Qualified in ChautauquaCounty
                                                                                                                                Cammi::::io:-.
                                                                                                                                             ExpiresMay 22, 20d)_
              tary~Public




                                                                                                             8
         29333515.v1



                                                                                                           8 of 8
FILED: SUFFOLK COUNTY CLERK 03/18/2021 03:27 PM                                                                                                                     INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                5                  Document 1-1 Filed 04/22/21 Page 19 of 48 PageID
                                                                    RECEIVED        #: 03/18/2021
                                                                              NYSCEF:  23



           SUPREME                  COURT            OF THE          STATE          OF    NEW YORK
           COUNTY               OF SUFFOLK                                                                                              Index       No.:     601997/2021
           _____                                                                    ---------------------X
           CHRIS        BALABOUS,                                                                                                       REQUEST             FOR
                                                                                                                                        PRELIMlNARY
                                                                    Plaintiff(s),                                                       CONFERENCE


                                     -against-



           LOWE'S            HOME             CENTERS,              LLC,


                                                                    Defendant(s).
                                                                                                     .
                                                                                                                     X
           The     undersigned               requests        a Prelimimry             Conference.


           The     nature       of    the     action       is PERSONAL                INJURY.


           The     name,        addresses            and     telephone         numbers         of    all     attorneys       appearliig           in the   action     are   as
           follows:



           Gruenberg            Kelly        Della
           Attorneys          for     Plaintiff(s)
           CHRIS        BALABOUS
           700     Koehler           Avenue

           Ronkonkoma,                  New        York      11779

           631-737-4110



           Goldberg          Segalla,          LLP

           Attorney          for     Defendant(s)
           LOWE'S            HOME             CENTERS,               LLC

           200      Garden          City     Plaza

           Suite      520

           Garden       City,        NY       11530

           (516)      281-9800




           Dated:                          Ronkonkoma,              New      York
                                           March       18,   2021

                                                                                                               Yours,      etc.




                                                                                                               Glenn       Auletta,        Esc.

                                                                                                               Gruenberg           Kelly      Della
                                                                                                               Attorneys          for   Plaintiff(s)
                                                                                                               CHRIS         BALABOUS




                                                                                           1 of 2
FILED: SUFFOLK COUNTY CLERK 03/18/2021 03:27 PM                                              INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                5                  Document 1-1 Filed 04/22/21 Page 20 of 48 PageID
                                                                    RECEIVED        #: 03/18/2021
                                                                              NYSCEF:  24



                                                      700   Koehler      Avenue

                                                      Ronkonkoma,          New    York   11779
                                                      631-737-4110
                                                      Our   File   No.   200234




                                             2 of 2
FILED: SUFFOLK COUNTY CLERK 03/18/2021 03:27 PM                                                                                                             INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                6                  Document 1-1 Filed 04/22/21 Page 21 of 48 PageID
                                                                    RECEIVED        #: 03/18/2021
                                                                              NYSCEF:  25
                                        REQUEST FOR JUDICIAL INTERVENTION                                                                                                        UCS-840
                                                                                                                                                                            (rev. 07/29/2019)

                                                             Suffolk Supreme COURT, COUNTY OF Suffolk

                                   Index No: 601997/2021                                           Date Index Issued:                 02/04/2021                         For Court Use Only:

 CAPTION             Enter the complete case caption. Do not use et al or et ano. If more space is needed, attach a caption rider sheet.                                    IAS Entry Date

  CHRIS BALABOUS

                                                                                                                                                                           Judge Assigned

                                                                                                                                            Plaintiff(s)/Petitioner(s)
 -against-

  LOWE'S HOME CENTERS, LLC
                                                                                                                                                                            RJI Filed Date



                                                                                                                                        Defendant(s)/Respondent(s)
 NATURE OF ACTION OR PROCEEDING:                              Check only one box and specify where indicated.
 COMMERCIAL                                                                                       MATRIMONIAL

  ☐    Business Entity (includes corporations, partnerships, LLCs, LLPs, etc.)                      ☐      Contested
                                                                                                           NOTE: If there are children under the age of 18, complete and attach the
  ☐    Contract                                                                                            MATRIMONIAL RJI Addendum (UCS-840M).
  ☐    Insurance (where insurance company is a party, except arbitration)
                                                                                                           For Uncontested Matrimonial actions, use the Uncontested Divorce RJI (UD-13).
  ☐    UCC (includes sales and negotiable instruments)

  ☐    Other Commercial (specify):
                                                                                                  TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR 202.70(d),
 complete and attach the COMMERCIAL DIVISION RJI ADDENDUM (UCS-840C).                               ☐   Asbestos

 REAL PROPERTY:             Specify how many properties the application includes:
                                                                                                    ☐   Child Victims Act

                                                                                                    ☐   Environmental (specify):

  ☐    Condemnation                                                                                 ☐   Medical, Dental, or Podiatric Malpractice

  ☐    Mortgage Foreclosure (specify):    ☐    Residential           ☐    Commercial                ☐   Motor Vehicle
       Property Address:                                                                            ☐   Products Liability (specify):

       NOTE: For Mortgage Foreclosure actions involving a one to four-family, owner-                ☒   Other Negligence (specify):     Trip & Fall

       occupied residential property or owner-occupied condominium, complete and                    ☐   Other Professional Malpractice (specify):
       attach the FORECLOSURE RJI ADDENDUM (UCS-840F).
                                                                                                    ☐   Other Tort (specify):

  ☐    Tax Certiorari - Section:                  Block:                  Lot:
                                                                                                  SPECIAL PROCEEDINGS
  ☐    Tax Foreclosure

  ☐    Other Real Property (specify):                                                               ☐   CPLR Article 75 (Arbitration)     [see NOTE in COMMERCIAL section]

 OTHER MATTERS
                                                                                                    ☐   CPLR Article 78 (Body or Officer)

                                                                                                    ☐   Election Law
  ☐    Certificate of Incorporation/Dissolution   [see NOTE in COMMERCIAL section]
                                                                                                    ☐   Extreme Risk Protection Order
  ☐    Emergency Medical Treatment
                                                                                                    ☐   MHL Article 9.60 (Kendra's Law)
  ☐    Habeas Corpus
                                                                                                    ☐   MHL Article 10 (Sex Offender Confinement-Initial)
  ☐    Local Court Appeal
                                                                                                    ☐   MHL Article 10 (Sex Offender Confinement-Review)
  ☐    Mechanic's Lien
                                                                                                    ☐   MHL Article 81 (Guardianship)
  ☐    Name Change
                                                                                                    ☐   Other Mental Hygiene (specify):
  ☐    Pistol Permit Revocation Hearing
                                                                                                    ☐   Other Special Proceeding (specify):
  ☐    Sale or Finance of Religious/Not-for-Profit Property

  ☐    Other (specify):

 STATUS OF ACTION OR PROCEEDING:                              Answer YES or NO for every question and enter additional information where indicated.
                                                                                          YES     NO
      Has a summons and complaint or summons with notice been filed?                       ☒      ☐             If yes, date filed:        02/04/2021

      Has a summons and complaint or summons with notice been served?                      ☒      ☐             If yes, date served:       02/11/2021

      Is this action/proceeding being filed post-judgment?                                 ☐      ☒             If yes, judgment date:

 NATURE OF JUDICIAL INTERVENTION:                             Check one box only and enter additional information where indicated.
 ☐    Infant's Compromise

 ☐    Extreme Risk Protection Order Application

 ☐    Note of Issue/Certificate of Readiness

 ☐    Notice of Medical, Dental, or Podiatric Malpractice        Date Issue Joined:

 ☐    Notice of Motion                                           Relief Requested:                                                                         Return Date:

 ☐    Notice of Petition                                         Relief Requested:                                                                         Return Date:

 ☐    Order to Show Cause                                        Relief Requested:                                                                         Return Date:

 ☐    Other Ex Parte Application                                 Relief Requested:

 ☐    Poor Person Application

 ☒    Request for Preliminary Conference

 ☐    Residential Mortgage Foreclosure Settlement Conference

 ☐    Writ of Habeas Corpus

 ☐    Other (specify):




                                                                                            1 of 2
FILED: SUFFOLK COUNTY CLERK 03/18/2021 03:27 PM                                                                                                  INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                6                  Document 1-1 Filed 04/22/21 Page 22 of 48 PageID
                                                                    RECEIVED        #: 03/18/2021
                                                                              NYSCEF:  26

 RELATED CASES:               List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                              is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                          Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case




 PARTIES:                     For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                              provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
          Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep     List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
          caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
          defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

          Name: BALABOUS, CHRIS
  ☐                                                      SEAN KELLY, GRUENBERG KELLY DELLA, 700 KOEHLER
                                                         AVENUE , RONKONKOMA, NY 11779, 631-737-4110,                                  ☒ YES ☐ NO
                                                                                                                                                               n/a - plaintiff

          Role(s): Plaintiff/Petitioner                  info@gknylaw.net

          Name: LOWE'S HOME CENTERS,
  ☐       LLC
                                                         KENNETH BOSTICK JR., Goldberg Segalla LLP, 665 Main St
                                                         , Buffalo, NY 14203, kbostick@goldbergsegalla.com                             ☒ YES ☐ NO
                                                                                                                                                               Lowe's Risk
                                                                                                                                                               Management
          Role(s): Defendant/Respondent

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):


   I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
     PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                ACTION OR PROCEEDING.

 Dated:       03/18/2021                                                                                              SEAN PATRICK KELLY
                                                                                                                                Signature

                                         2791275                                                                      SEAN PATRICK KELLY
                          Attorney Registration Number                                                                         Print Name
                                                                          This form was generated by NYSCEF




                                                                                    2 of 2
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                         INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 23 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  27




                SUPREME                 COURT                OF THE             STATE            OF NEW                   YORK
                COUNTY                 OF SUFFOLK
                ---------------------------                            -----------------------------------X                                         Index          No.:         601997/2021
                CHRIS            BALABOUS,
                                                                                                                                                    VERIFIED                     BILL         OF
                                                                               Plaintiff(s),                                                        PARTICULARS


                                          -against-



                LOWE'S             HOME              CENTERS,                  LLC,


                                                                               Defendant(s).
                ---------------------------------                                                              ----------------X




                          Plaintiff,          by     his     attorneys,           GRUENBERG                          KELLY             DELLA,            responding                  to the     demands          of



           Defendant(s)                LOWE'S                  HOME              CENTERS,                     LLC           for     a Verified             Bill      of        Particulars,         allege(s),


           upon       information              and         belief:


           1.             Plaintiff,          Chris          Balabous,             is not      known            by        any     other     name.


           2.             Plaintiff,          CHRIS             BALABOUS,                      currently             resides         at 231    7th       Street,          Saint      James,        NY    11780



                          and,      at the         time      of the       accident           herein,          resided           at the      same     address.


           3.             Plaintiff,          CHRIS             BALABOUS,                      was       born         o                             with          a social         security        number        of




           4.             The      occurrence                complained               of took          place         on May           15,    2020        at or about               6:30PM.



           5.             The       occurrence                 complained               of     took      place             at     Lowe's,      2150          Nesconset                  Highway,          Stony


                          Brook,         New          York           11794.



           6.             Objected            to as an interrogatory                         and       an improper                  demand         for     a Bill         of Particulars.



           7.             Objected            to as an interrogatory                         and       an improper                  demand         for     a Bill         of     Particulars.




                                                                                                                 1




                                                                                                    1 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                     INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 24 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  28



           8.    The      Defendant(s),                            its     agents,               servants            and/or               employees                   were          negligent,               careless              and



                 reckless,             in causing,                  permitting                   and     allowing                push           carts,      become             and       remain          in a defective,


                 dangerous                  and      trap-like                  condition,               failing             to have            visual          markings              or    other        visual         cues         of


                 the     low       push             cart(s);              In     allowing               the     dangerous                       and       defective             condition              then          and      there



                 existing;             in failing             and          neglecting                 to take            reasonable                protective                measures            for      the       protection


                 of     the     customers                     to         permit           to      ability           to        see     and         observe;              in     failing          and         neglecting               to



                 lawfully,              adequately,                      properly                and        illuminate                the        push         carts;         negligently,                carelessly                and



                 recklessly              causing,              permitting                    and       allowing                said       push         carts,      become             and      remain             improperly


                 unsafe         to the             visual           inspection                  and      failed              to take           proactive            steps       to     insure          visibility             of    the


                 push         carts;         in     failing              and         neglecting               to provide                  the     Plaintiff            CHRIS               BALABOUS                         with          a


                 safe     and        unobstructed                         place         to walk.




           9.    The      Court             will       take         judicial             notice          of    such            rules,          regulations,              statutes            and       ordinances                  that


                 the     defendant                  may        have            violated            and        demand                for    statutes,             regulations,               ordinances                and        rules


                 is an improper                      demand                    for     a bill      of particulars                     in that          plaintiff(s)             in their         complaint                 did      not


                 allege         violations                   of      statutes,               regulations,                     ordinances                  and/or         rules           and     therefore                 are      not


                 required              to     particularize                          such.        (Liga         v.           Long         Island           Rail        Road,           129       A.D.2d               566,         514


                                                    [2nd
                 N.Y.S.2d                61                   Dept.              1987];           see        also            Langella             v.     D'Agostino                  Supermarket.                     Inc..        122


                 Misc.          2d          708,        471          N.Y.S.2d                    454          [Special                Term,              Kings          County             1983]            and       Sobel           v.


                                                                                                                                                                             [2nd
                 Midchester                   Jewish               Cents,              52 A.D.2d                944;            383       N.Y.S.2d                635                 pe               97              p



                 reserves            the       right         to amend                   said      response.



           10.   As      a result              of      the         occurrence,                    Plaintiff,                 CHRIS               BALABOUS,                           sustained              the      following


                 personal              injuries,             all     of which                   are    alleged               to be        of    a permanent                   nature:


                                                                                                                         2




                                                                                                         2 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                     INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 25 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  29



                 a.     Mildly           comminuted,                        impacted               fracture             of posterior                   lateral        surface              of lateral           tibial
                        plateau           with          up     to one           CM          depression                 of      at the          peripheral            margin             with        step-off             at
                        articular              surface          as per             CT Scan              of right            lmee          performed                 on      June       9, 2020;
                 b.     Small          joint       effusion              as per          CT Scan               of right               knee           performed               on     June          9, 2020;
                 c.     5.5      cm long               popliteal              cyst      as per           CT Scan                 of     right         knee       performed                   on    June         9, 2020;
                 d.     Underwent                  a series            of      intra-articular                  cortisone                     injections           to right           knee;
                 e.     Pain,          weakness,               numbness                     and     tingling             to right              knee/leg;
                 f.     Loss          range        of motion                  to right            knee/leg;
                 g.     Pain,          weakness,               numbness                     and     tingling             to lower                back;
                 h.     Loss          range        of motion                  to     lower         back;


                 All    of the          aforementioned                          injuries,              resulting            disabilities,                   aggravations,                    exacerbations                    and


                 involvements                    are     associated                   with        further          soft         tissue          injuries           to the          areas       traumatically


                 affected,            including:                fracture,               tearing,           derangement                         and      damage              to the           associated            muscle



                 groups,         ligaments,                   tendons,               cartilage,            blood,              tissue,          epithelial           tissue,           all     concomitant                    to


                 the    specific           injuries             and      related              to the         specific            portions               of the       body           mentioned



                 hereinabove,                   with         resultant               scars,       hemorrhage,                      pain,          ecchymosis,                  deformity                 and



                 disability;            stiffness,             tenderness,                    wealmess                 and       partial             restriction             and      limitation                of motion,


                 pain      on motion                  and      loss      of use              of the       abovementioned                               parts;       all     of which               have



                 substantially                  prevented              the         Plaintiff            from           enjoying                the     normal             fruits      of      social       activities.


                 The       Plaintiff            reserves           the         right         to prove           any         and         all     further          consequences                      and     any       and           all


                 further         medical               expenses               up       to and          at the      time           of trial.


                 Upon          information                   and      belief,           all    of the          above             injuries             are    permanent                 and        continuing                  in



                 nature,         except           for        objective               signs        of     contusions                   and        abrasions.



                 All    of the          injuries             and      conditions                  caused           and/or               contributed                to the          Plaintiff           living        a lesser



                 quality         of     life,      including                  loss     of      enjoyment                  of     life         than     the      Plaintiff            would          otherwise                 have



                 experienced,                   but     for     the      injuries              and       conditions                   alleged            herein.


                 The       Plaintiff            suffered,             still        suffers,            and     upon            information                   and     belief           will        continue           to


                                                                                                                   3




                                                                                                       3 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                      INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 26 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  30



                 suffer        pain,         discomfort            and    limited      movement               of the     injured        portions            of his    body,



                 including             the      adjacent         and     surrounding               muscles,       tendons,         nerves,        joints,       fascia,       vessels


                 and      soft       tissues.


           11.   Objected            to as an interrogatory                     and    an improper               demand         for    a Bill      of Particulars.


           12.   Listed          below            are      the      names       and          addresses           of    the     physicians            who         currently            and/or



                 previously              treated        or examined             plaintiff,           CHRIS            BALABOUS:


                 Advanced                Specialty           Care

                 500      Commack                 Road
                 Suite         103

                 Commack,                 NY       11725



                 Stony         Brook            Medicine           Outpatient         Imaging            Center
                 3 Edmund                D.     Pellegrino           Road

                 Stony         Brook,           NY      11794



                 Stony         Brook            Orthopaedic              Associates
                  14 Technology                    Drive
                  Suite        11
                 East      Setauket,             NY        11733


                 Zwanger               Pesiri      Radiology
                  987     West          Jericho         Turnpike

                  Smithtown,                 NY      11787


           13.    See     paragraph               10.



           14.    See paragraph                   10.


           15.    See     paragraph               10.


           16.    Plaintiff,           CHRIS            BALABOUS,                   was      not     confined         to the    hospital          a result      of the       occurrence.



                  Plaintiff,           CHRIS            BALABOUS,                   was       not    confined          to bed      following           the     accident.



                  Plaintiff,           CHRIS            BALABOUS,                   was       confined          to the   home         for   two      (2)     weeks        following        the



                  accident.




                                                                                                     4




                                                                                          4 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                               INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 27 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  31



           17.      a. As        a result      of the          occurrence,              Plaintiff,          CHRIS                   BALABOUS,                           was      totally          disabled        for     a


                    period         of two         (2)    weeks,           and     has     been         partially               and       intermittently                  disabled             to date.


                    b. See paragraph                     a.


                     c. Plaintiff(s)              are    not     currently             making           a claim               for      lost        wages         but    reserve             the   right      to do       so


                     in the      future       if the          need    arises.


                     d. Not        applicable.


           18.      Plaintiff(s)            are    not        currently         making           a claim            for         lost      wages            but     reserve            the    right        to do   so in


                    the     future        if the        need      arises.


           19.      Not      applicable.


           20.      Plaintiff,          CHRIS             BALABOUS,                      has     incurred             the           following               special           damages:


                     Physicians'
                                             Services:                                                                                    $3,944.00                and     continuing;

                                                                                                                                                                        Physicians'
                     Medical           Supplies:                                                                                          Inclusive               in                                 Services;


                     Lost      Earnings:                                                                                                  To        be provided,                 if    applicable.


                                                                                                                                                                        Physicians'
                     X-Ray/Radiological                          Services:                                                                    Inclusive           in                                 Services;

                                                                                                                                                                         Physicians'
                     Hospital          Expenses:                                                                                               Inclusive           in                                 Services;

                                                                                                                                                                        Physicians'
                     Nursing           Services:                                                                                              Inclusive           in                                 Services;


                     Other        Expenses:                                                                                                   To    be provided,                 if    applicable.


                     PLEASE                 TAKE                NOTICE                  that         Plaintiff(s)                   reserve(s)                   the     right          to        serve       further,


           supplemental            and/or         amended            Bills       of Particular               up     to the              time         of trial.



           Dated:                    Ronkonkoma,                     New        York
                                     March         22,     2021


                                                                                                      Y    ur             t     .




                                                                                                           5




                                                                                                5 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                        INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 28 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  32




                                                                               Gruenberg                Kelly      Della

                                                                               Attorney(s)               for    Plaintiff(s)
                                                                               Chris         Balabous
                                                                               700     Koehler            Avenue

                                                                               Ronkonkoma,                      New     York   11779
                                                                               631-737-4110
                                                                               Our         File   No.      200234


           TO:

                       Goldberg          Segalla,      LLP

           For     Defendant           LOWE'S        HOME          CENTERS,    LLC
           200     Garden       City     Plaza,     Suite    520
           Garden       City,    NY       11530

           (516)     281-9800




                                                                                       6




                                                                              6 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                          INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 29 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  33




                                                                  INDIVIDUAL                  VERIFICATION




            STATE       OF NEW YORK
            COUNTY           OF SUFFOLK                                      SS,:




                                                                                                               being     duly     sworn      deposes     and     says:


            I am the       plaintiff(s)         herein;       I have   read         the   annexed




                                                                 U

            and     know      the    contents       thereof      and       the     same     are   true   to my       knowledge,           except   for   those     matters


            therein     which       are stated         to be alleged             on information          and   belief,    and     as to those      matters,      I believe


            them      to be true.




                                                                             x




            Sworn      to befor            e this

                       day    of                  F,      20__2        (




                                      Public                                                                   OTA
                        Notary




                                                                                          7 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                             INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                7                  Document 1-1 Filed 04/22/21 Page 30 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  34

                                                                                   AFFIDAVIT                     OF   SERVICE


           STATE              OF      NEW YORK
                                                                                                          SS.:
           COUNTY                   OF SUFFOLK


                            Amanda            Bonkoski,            being           duly     sworn,         deposes       and      says:


                            I am not          a party       to the        within           action,        am over        18 years         of    age,     and   reside      at 105    Rollstone

           Avenue,             West        Sayville,        NY          11796.


                            On        March          22,        2021,         I    served            a    true    copy       of    the         annexed         VERIFIED              BILL        OF
           PARTICULARS                          by     mailing          the       same      in a sealed          envelope,        with         postage     prepaid        thereon,     in a post
           office          or official         depository               of the      U.S.      Postal        Service      within      the        State    of New         York,    addressed       to
           the      last     known           address       of     the     addressee            as indicated           below:



           Goldberg              Segalla,          LLP

           Attorney             for    Defendant(s)
           LOWE'S               HOME            CENTERS,                  LLC
           200       Garden           City     Plaza
           Suite       520
           Garden            City,       NY     11530

           (516)           281-9800




                                                                                                     '
                                                                                                          Amanda          Bonkoski




           Sworn            to befo            m     s     arch     22,       2021



                                                                                                                                                 FRANCES IVETTE JOHNSON
                                                                                                                                                NOTARYPUBUC,STATEOFNBWYORK
                                                                                      --                                                            "6gistatica No. 01J06412249
           NW                  db     1c                                                                                                            qualifiedinsuFFOLK Count
                                                                                                                                                   Commission  Expires12/21/20




                                                                                                         8 of 8
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                            INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                8                  Document 1-1 Filed 04/22/21 Page 31 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  35




               SUPREME                    COURT               OF THE                   STATE          OF      NEW YORK
               COUNTY                OF SUFFOLK
                                              .                      .
                                                                         ---------------------------------------X                                          RESPONSE                  TO
               CHRIS              BALABOUS,                                                                                                                DEFENDANT'S
                                                                                                                                                           COMB1NED                       DEMANDS
                                                                                   Plaintiff(s),
                                                                                                                                                           Index       No.:       601997/2021
                                           -against-



               LOWE'S              HOME             CENTERS,                       LLC,


                                                                                   Defendant(s).
                              ---------------------------------------------                                                                      X


                        Plaintiff(s),              by     his     attorneys,                GRUENBERG                         KELLY              DELLA,              as and         for    a response             to


           Defendant              LOWE'S                 HOME                  CENTERS,                    LLC,           Combined            Demands                dated        March         12,    2021,


           allege(s)         upon         information                and         belief,         as follows:


                        RESPONSE                     TO DEMAND                             FOR            INCOME             TAX           RETURNS                   TO PLAINTIFF


           Plaintiff         objects        to providing                      authorizations                for     Income           Tax      Records              in that        said     demand           is



           overly       broad,         unduly            burdensome,                     irrelevant           and      the       same      may         contain           information            that      is



           private,       privileged               and       otherwise                 irrelevant           herein.          Additionally,                 "tax      returns        are    generally             not


           discoverable              in the        absence               of     a strong           showing            that    the     information                  is indispensable                  to the      claim


                                                                                         sources"
           and      cannot         be obtained                from            other                          (Pueliese            v. Mondello,                 871       N.Y.S.2d             174;     57


                                    [2nd                                                                                                                                                                          [2nd
           A.D.3d         637                Dept.           2008]            citing       Latture         v Smith,           304       AD2d           534,       536,      758     N.Y.S.2d            135


                                                                                                                                                              [2nd
           Dept.       2003];        Benfeld             v. Fleming                    Props.,       LLC,         304        AD2d          534       506              Dept.        2003].;      Altidor           v


                                                                                                                                    [2nd
           State-Wide              Ins.     Co.,        22    AD3d              435,       801      N.Y.S.2d               545              Dept.          2007]).         "It    was      an improvident



           exercise          of    discretion            to compel                    disclosure           of the         defendant's                tax   returns.         Because           of their



           confidential             and      private            nature,           disclosure               of tax      returns          is disfavored                (Matthews             Indus.       Piping


           Co.      v Mobil          Oil     Corp.,           114        AD2d            772       [1st    Dept        1985]).          The      party        seeking            disclosure           must       make



                                                                                                                      1




                                                                                                          1 of 11
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                            INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                8                  Document 1-1 Filed 04/22/21 Page 32 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  36



                                                                                                                                                                [1st
           a strong         showing                 of    necessity               (Lukowsky               v Shalit,             160     AD2d         641               Dept      1990])       and


                                                                                                                                                                                              sources"
           demonstrate                  that       the     information                 contained               in the        returns         is unavailable              from      other


                                                                                                               [1st
           (Gordon              v.    Grossman,                   183     AD2d          669,        670                Dept.         1992]      citing      Matthews              Indus.      Piping      Co.     v


                                                                                                                                                                  [13t
           Mobil          Oil        Corp.,         supra;         Briton          v Knott          Hotels             Coro,          111     AD2d         62            Dept.      1985]).


           RESPONSE                     TO DEMAND                            FOR        MEDICAR/MEDICAID                                        LIEN        INFORMATION                        TO


           PLAINTIFF



           Plaintiff            Chris         Balabous              was       born      on                                   with      a social        security          number       of


           A   Consent                to Release               is attached.             Plaintiff           Chris         Balabous,             is not      currently            a Medicaid          recipient.


           RESPONSE                      TO DEMAND                           PURSUANT                     TO          CPLR           3107(e)


           Plaintiff(s)               is/are        claiming              total     damages              not     to exceed              $5,000,000.00.


           RESPONSE                      TO DEMAND                           FOR        STATEMENTS,                             WITNESSES,                      PHOTOGRAPHS,                        REPORTS


           AND          MEDICAL                      RECORDS                      TO    PLAINTIFF


                   1.      Plaintiff(s)                  is not     in possession                   of    any         adverse         party      statements;             however,          plaintiff(s)


                           reserves             the       right      to     supplement               said        response.


                   2.      Listed         below               are the        names         and       addresses               of the         physicians           who      currently         and/or



                           previously                 treated           or examined                 plaintiff,           CHRIS               BALABOUS:


                                Advanced                 Specialty            Care
                                500     Commack                    Road
                                Suite         103

                                Commack,                  NY       11725



                                Stony          Brook          Medicine              Outpatient                 Imaging              Center

                                3 Edmund                 D.    Pellegrino              Road

                                Stony          Brook,          NY         11794



                                Stony          Brook           Orthopaedic                Associates

                                14 Technology                      Drive

                                Suite         11


                                                                                                                         2




                                                                                                          2 of 11
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                              INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                8                  Document 1-1 Filed 04/22/21 Page 33 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  37



                     East          Setauket,           NY          11733


                     Zwanger                Pesiri         Radiology
                     987       West          Jericho             Turnpike

                     Smithtown,                 NY           11787


                    Authorizations                     are       attached.



              3.    See      paragraph                2.



              4.    Plaintiff(s)             is/are          not    aware         of    any   witnesses         at this        time;        however,          plaintiff(s)           reserve          the


                    right      to amend               this       response          should        any     information             become           available         and      call      any     and


                    all     fact     witnesses               pursuant          to case        law.



                    Plaintiff(s)             have          not     yet     retained        the   services       of     an Expert             Witness;         however,              Plaintiff(s)


                    reserve          the     right         to do         so and        to supplement           said        response           in the     future      pursuant            to the


                    CPLR.


              5.    Plaintiff(s)             is/are          not    currently           in possession           of     said     photographs;               however,           Plaintiff(s)


                    reserve          the     right         to provide           the      same        should    any      become              available.



              6.    See      paragraph                5.


              7.    Plaintiff(s)             is/are          not    currently           in possession           of     any      such        documents;            however,            Plaintiff(s)


                    reserve          the     right         to provide           the      same        should    such         documents             be made          available.



              8.    See       paragraph               5.


              9.    Objection;               overly           broad,         unduly        burdensome,               and      irrelevant.



              10.   Objection;               overly           broad,         unduly        burdensome,               and      irrelevant,         and     said      demand            is not       yet


                    ripe.


              11.   Plaintiff(s)              is/are         not    currently           in possession           of     any      such        documents;            however,             Plaintiff(s)


                    reserve           the     right        to provide           the      same        should    such         documents             be made           available.




                                                                                                          3




                                                                                              3 of 11
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                        INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                8                  Document 1-1 Filed 04/22/21 Page 34 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  38



                12.   Objected            to as an interrogatory                              and     an improper                 demand.


                13.   Objected            to as an interrogatory                              and     an improper                 demand.


                14.   To     be provided,                  if    applicable.


                15.   Plaintiff(s)             is/are           not    presently           asserting             a claim          for   loss      of income.


                16. Plaintiff(s)               did      not          prepare       a written            report        in the        regular        course           of business         operation          or


                      practice         concerning                     this     accident.


                17.   Plaintiff(s)             is not           in possession                 of    any    adverse           party        statements;               however,       plaintiff(s)


                      reserves           the    right           to     supplement              said       response.


                18. Plaintiff(s)               is not           in possession                 of    any    adverse           party        statements;               however,       plaintiff(s)


                      reserves           the    right           to     supplement              said       response.


                19.    Objected           to as Interrogatory                           and        as an Improper                 Demand.


                20.    See    paragraph               2.


                RESPONSE                  TO DEMAND                             FOR        COLLATERAL                          SOURCES


                Plaintiff        Chris         Balabous's                    medical           expenses              were     partially          and/or         fully     paid    for    by   Medicare



                Secondary            Payer           Recovery                  Center         located       at P.O.           Box       138832,             Oklahoma           City,     OK       73113.


                An     authorization                 is attached.


           Dated:      Ronkonkoma,                    New             York

                                     March            22,        2021




                                                                                                                            Yours       etc.,




                                                                                                                                  enn   Aulett          ,     sq.

                                                                                                                            Gruenberg                  elly   Della

                                                                                                                            Attorneys            for    Plaintiff(s)
                                                                                                                            700     Koehler            Avenue


                                                                                                                 4




                                                                                                     4 of 11
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                        INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                8                  Document 1-1 Filed 04/22/21 Page 35 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  39



                                                                           Ronkonkoma,    NY   11779
                                                                           631-737-4110




           TO:   Ken     bostick

                 Goldberg           Segalla,      LLP

                 Attorney          for    Defendant(s)
                 LOWE'S            HOME         CENTERS,   LLC
                 200     Garden          City   Plaza
                 Suite      520
                 Garden       City,       NY     11530

                 (516)      281-9800




                                                                     5




                                                                 5 of 11
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                8                  Document 1-1 Filed 04/22/21 Page 36 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  40

                                                                                 AFFIDAVIT                      OF    SERVICE


           STATE          OF      NEW YORK
                                                                                                         SS.:
           COUNTY                OF SUFFOLK


                         Amanda            Bonkoski,              being          duly     sworn,          deposes         and      says:


                         I am not          a party           to the      within          action,         am over         18 years          of   age,      and    reside       at   105   Rollstone

           Avenue,          West        Sayville,            NY        11796.


                          On March              22,    2021,       I served             a true      copy        of the     annexed          RESPONSE                  TO DEFENDANT'S
           COMB1NED                   DEMANDS                     by    mailing          the     same       in a sealed           envelope,         with        postage       prepaid      thereon,
           in    a post      office        or     official        depository               of      the    U.S.       Postal       Service        within         the   State        of   New   York,
           addressed          to the       last       known            address          of the      addressee            as indicated           below:



           Goldberg          Segalla,           LLP

           Attorney         for    Defendant(s)
           LOWE'S           HOME                CENTERS,                 LLC
           200     Garden          City     Plaza

           Suite      520
           Garden         City,       NY        11530

           (516)      281-9800




                                                                                                            manda             Bonkoski




           Sw            to bef            me March                22,     2021



                                                                                                                                          FRANCES IVETTE JOHNSON
                                                       A      L                                                                          NOTARYPUBLIC,STATEOFNEWYORK
                                                                                                                                             Registration
                                                                                                                                                        No,01J06412249
           No      a y      ub     1c
                                                                                                                                            Qualifiedin SOFFOLKCo
                                                                                                                                            Commission Expires12/21




                                                                                                   11 of 11
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                            INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 37 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  41



            SUPREME                COURT              OF THE              STATE               OF       NEW YORK
            COUNTY              OF SUFFOLK
            -------------                              -----------------------                                                 -----X
                                                                                                                                                    Index          No.:      601997/2021
            CHRIS           BALABOUS,


                                                                         Plaintiff(s)             '
                                                                                                                                                     COMBINED                       DEMANDS
                                    -against-



            LOWE'S           HOME            CENTERS,                    LLC,


                                                                         Defendant(s).
                              ----------------------------------------                                                                   X



           COUNSELORS:


                        PLEASE              TAKE            NOTICE,                 that       plaintiff(s),             by      their       attorneys                  GRUENBERG


           KELLY            DELLA,            hereby          make         the      following              demands               upon         LOWE'S                    HOME             CENTERS,                   LLC:


           1.           DEMAND                FOR           WITNESSES:


                              a.     Set     forth,         in writing,            the     names           and         addresses             of     all     eyewitnesses                 to the        occurrence
                                     and/or         condition              which          gives         rise     to this        lawsuit.


                              b.     Set      forth,         in   writing,              the       names           and         addresses               of     all        witnesses          known              to        have
                                     firsthand              knowledge               of      the        occurrence               and/or             condition              which          gives         rise        to    this
                                     lawsuit.


                              c.     Set      forth,         in   writing,           the       names             and         address          of      all     fact        witness         to     the     condition

                                     resulting           in the          subject          accident.



                              d.      Set    forth,         in writing,            the     names           and         address           of all       fact        witness         that     the    defendant(s)
                                     intend        to call        on the           issue       of the          plaintiff's          claimed                 damages.


           2.           DEMAND                FOR           STATEMENTS:


                              a.      Copies           of     any         and       all       statements,                whether              signed               or     unsigned,              electronically
                                     recorded            and      transcribed                 and/or           oral,     taken          of the        plaintiff(s).



                              b.      Copies           of     any         and       all       statements,                whether              signed               or     unsigned,              electronically
                                     recorded            and      transcribed                 and/or           oral,     taken          of   any          party         in this     action.




                                                                                                      1 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                          INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 38 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  42



                    c.   Copies            of     any            and      all        non-privileged                              emails,           text         messages,                   Facebook                      messages
                         and      Tweets               from            any         party        to this                action,         which          relates             to the        action.
           3.    DEMAND           FOR            PHOTOGRAPHS/VIDEOTAPE:


                    a.   All     films,           videotapes                       and        audiotapes,                      including              transcripts                 of        memoranda                        thereof,
                         and      color           reproductions                          of     all         photographs                      taken         of     the      scene            of      the         accident,              and
                         accident               which             is     in     your           possession,                       custody             or        control,           or        in     the         possession                 or
                         under          the       control                of        the        defendant,                    its        agents,            servants               and/or                employees.                     This
                         demand                 is being               made          pursuant                     to     CPLR            §3101(i)                and       the         case            and          the     case       law
                         related          thereto.


                    b.   All     films,           videotapes                       and        audiotapes,                      including              transcripts                 of        memoranda                        thereof,
                         and      color          reproduction                        of       all     photographs                       or other               photographic                       depiction                  taken        or

                         depicting               the        plaintiff(s)                   prior            to    or      after        the     subject               occurrence                    giving             rise       to    this
                         lawsuit           which             is or becomes                           in your             possession,                  custody              or control                   or in possession
                         or     under           the     control                of     the           defendant,                   its    agents,            servants              and/or                employees.                     This
                         demand             is being               made             pursuant                     to CPLR               §3101(i)                and      the      case            law         related           thereto.


                    c.   All     videos,              films,           and          tapes           which              depict          the     occurrence                  alleged                 in the            complaint.


           4.    DEMAND           FOR            ACCIDENT                           REPORT:


                    a.   A      complete               and         unredacted                       copy           of     the      contents               of     each         and       every                accident            report
                         prepared                by         the        defendant,                     its        agents,           servants               and/or              employees                        in     the      regular
                         course          of business                     operations                     or practices                    pertaining                   to the       occurrence                         which         gives
                         rise     to this          lawsuit.               This           demand                  is being              made        pursuant                to CPLR                     §3101(g)                and      the
                         case      law          related            thereto.


           5.    DEMAND           FOR            ALL             INSURANCE                              POLICIES:


                    a.   The       complete                      original                or     certified                 true         copy          of        the      entire          original                    primary             and
                         excess           (if     any)            insurance                   policies                 which           afforded                coverage             to the              defendant(s)                     for

                         the     claims            made             by        the     plaintiff(s)                      herein.


                    b.   A      sworn           statement                 by        a person                 with         ACTUAL                     knowledge                    of the            facts            setting          forth

                         the     number               of claims                 made            against                 defendant(s)                  during            the      applicable                     policy           period

                         and      the      amount                 sought             in       each           such         claim.



                    c.   A      sworn            statement                    by     a person                    with       ACTUAL                        knowledge                    of        the         total        sums         paid

                         out      against             all     of the            foregoing                    policies              (both         primary                and      excess,                if     any).


           6.    DEMAND           FOR            EXPERT                       INFORMATION:


                    a.   The       name(s)                  of     each            person(s)                     expected               to    be      called            upon           to        testify             as an       expert


                                                                                                                  2




                                                                                                2 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                         INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 39 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  43



                           witnesses            at the        trial         of this               matter.


                      b.   The     qualifications                     of        each            such      person                 to testify              as an expert                    witness.


                      c.   The      subject           matter,              in        reasonable                     detail,           upon         which              each      such            person              is expected
                           to testify           as an expert                     witness.


                      d.   The     facts        and     opinions                     upon             which              each         such        expert             witness             is expected                  to testify.


                      e.   A     summary              of the          grounds                    of     each             such       opinion.


           7.    DEMAND            FOR          ISO     AND                 CIB            SEARCH                        RESULTS


                      a.   Copies          of    any      and          all           ISO          or     CIB             searches                and      their        results             as they                relate      to    this
                           plaintiff.


           8.    OTHER         DEMANDS


                 a.        Copies          of    any      and          all           medical              records                in    the        possession                   of     the        defendant(s),                     their
                           representatives                    and/or                  attorneys,                     pertaining                   to     the         care,          treatment,                    diagnosis            or
                           prognosis             of    the      plaintiff(s),                          including                 but        not        limited          to,     diagnostic                    film         reviews,
                           independent                medical                   examination                          reports,           narrative                 reports            and        office             notes.


                                           b.             Copies                     of         each      and             every         report,             review,             memo,                  or     other         writing
                                                          memorializing                                 the          review            of        any      MRI,          X-ray              or     other            radiological
                                                          film          of the              plaintiff                reviewed                by        a radiologist                 or other               medical           doctor
                                                          on      behalf                    of     the         defendant                    or    its      representatives.                             Said          demand               is
                                                          made                  regardless                     of        whether                 defendant               discloses                    said         film      review
                                                          and/or                 radiologist                    to be used                   at the            time     of      trial.



                                           c.             Copy                  of    all        policies                and      procedures                    in    effect          on        5/15/2020

                                                          regarding                         safety          policies                and      procedures                      regarding                 carts         for

                                                          materials;


                                           d.             Name                  of        all     prior         litigation              (case            name          and          index         number)                  with
                                                          defendant                         regarding                    customer(s)                     trip/fall            over       cart(s);


                                           e.             Complete                          copy          of     all       minutes,               reports,             logs         or similar                documents
                                                          for         all        employee                   safety               meetings                for      a period             of       one         (1)     year      prior

                                                          to the                date            of the         accident;


                                           f.                Copy               of     any         and         all       prior        written,             including                 electronic

                                                             correspondence,                                customer                   complaint(s)                     regarding                     tripping             over

                                                             cart(s)             due            to lack             of    ability           to see/discern                      from            the     floor;




                                                                                                  3 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                          INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 40 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  44




                     PLEASE               TAIC               FURTHER                 NOTICE,               that       the         above      discovery              and        inspection            shall     take


           place     at the     offices          of the        undersigned               at 9:30      o'clock              in the       forenoon            of April            21,     2021.        In lieu         of



           appearing          at the          offices         of    the    undersigned,             the    requested                  information              can        be     furnished,            by    mail,


           prior     to the     return          date      hereof.


                     PLEASE                   TAIG             FURTHER                   NOTICE,                  that        if     defendant(s)                  has     no         information             with


           respect     to a particular                  demand,            a statement          to that           effect,          in writing,             is required.


                     PLEASE               TAKE                FURTHER                 NOTICE,                  that        this      demand           is    continuing                 and      in   the     event



           defendant(s)           attempts              to     introduce,           at the    time        of      trial,       any        information               requested             herein        without



           having      heretofore               provided             same       to plaintiff(s)'s              counsel,              plaintiff(s)           will     object           to the     use       thereof


           on the      grounds           of     surprise.


           Dated:                      Ronkonkoma,                        New     York
                                       March            22,        2021



                                                                                                     Yours,           etc.,




                                                                                                          lenn        Auletta,                 s4.

                                                                                                          ruenberg                   Kelly      Della
                                                                                                     Attorneys                 for     Plaintiff(s)
                                                                                                     700        Koehler               Avenue

                                                                                                     Ronkonkoma,                         NY         11779
                                                                                                     631-737-4110



           TO:          Goldberg               Segalla,            LLP

                        200     Garden             City       Plaza

                        Suite      520
                        Garden           City,          NY         11530




                                                                                               4 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                         INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 41 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  45



           SUPREME                COURT             OF THE          STATE             OF    NEW YORK
           COUNTY                OF SUFFOLK
                                                                                                                                         Index       No.:   601997/2021
           __----_______________-____________                                                                                   X
           CHRIS         BALABOUS,


                                                                   MainWRs)'
                                                                                                                                         NOTICE             DECLINING

                                   -against-
                                                                                                                                         SERVICE              BY
                                                                                                                                         ELECTRONIC
                                                                                                                                         TRANSMISSION
           LOWE'S           HOME            CENTERS,               LLC,


                                                                   Defendant(s).
           ------                        ------.                                      --------------------X

           COUNSELORS:


                         PLEASE             TAKE           NOTICE              that     this     office        will      not        accept        service     of   papers      by   facsimile


           transmittal           pursuant          to     CPLR§2103(b)(5),                     or     any       other           electronic          methods         pursuant        to   CPLR


           §2103(b)(7),            except          NYSCEF          e-filing.


           Dated:                    Ronkonkoma,                   New     York
                                     March          22,     2021



                                                                                                 Yours,          etc.,




                                                                                                 GI           n Auletta,               Esq.

                                                                                                 Gruenberg                     Kelly      Della
                                                                                                 Attorneys               for     Plaintiff(s)
                                                                                                 700      Koehler               Avenue

                                                                                                 Ronkonkoma,                        NY    11779
                                                                                                 631-737-4110



           TO:           Goldberg           Segalla,        LLP

                         200     Garden        City       Plaza

                         Suite     520
                         Garden       City,        NY      11530




                                                                                            5 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                            INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 42 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  46



           SUPREME                  COURT             OF THE                  STATE                OF NEW                   YORK
           COUNTY              OF SUFFOLK
                                                                 .                                                                                         Index           No.:         601997/2021
           ______                                                        ___..------------------X
           CHRIS         BALABOUS,

                                                                                                                                                           DEMAND                       FOR              A BILL               OF
                                                                             Plaintiff(s)'
                                                                                                                                                           PARTICULARS                                    AS TO

                                     -against.
                                                                                                                                                           AFFIRMATIVE                                    DEFENSES



           LOWE'S             HOME           CENTERS,                        LLC,


                                                                             Defendant(s).
           ----------                                -----------------------------X



           COUNSELORS:


                        PLEASE               TAKE                NOTICE,                        that      pursuant              to     §§3041,             3042,           3043          and           3044         of      the     Civil


           Practice       Law         and      Rules,            defendant(s)                      is hereby                required             to      serve         a Verified                 Bill        of     Particulars,


           within       ten   (10)      days        from         this        date,         setting           forth        the      particulars             of the          affirmative                    defenses            herein:


           1.           As    to the        affirmative                 defense                 (alleging            culpable               conduct             of the         plaintiff),               set forth:


                              a.       The         date,     time,            and      place            where             each        act      and/or           omission             constituting                     the     alleged
                                       culpable             conduct              took           place;


                              b.       A     statement                  describing                     each         act     allegedly                 constituting                 culpable                conduct                 of     the

                                       plaintiff;


                              c.       A    statement                 describing                  each         omission                alleging           culpable              conduct                of the         plaintiff;


                               d.      If    the      defendant                  claims               that     the        plaintiff            failed          to     follow          medical               instructions                     or

                                       advice,             set       forth        the           sum          and      substance                  of      the        advice          allegedly                 not        followed,
                                       including:                the         name          of     the        person          who         gave          such         instructions                  or     advice;            the         date,
                                       time,        and      place            where             the     advice            was         give;        and    the        name(s)            of     the        person            to whom

                                       such         advice            or instructions                        were         given;


                               e.      If   the      defendant                  claims             that       the     plaintiff               failed       to       give       a full        or        complete              medical

                                       history,            set       forth      the        substance                 of the          information                    that   the      plaintiff              allegedly                failed
                                       to    supply;


                               f.      If   the      defendant                  claims             that       the     aforesaid                culpable              conduct            of    the         plaintiff           caused,
                                       aggravated,                   or exacerbated                          any     of the           plaintiffs            injuries             or worsened                       the   plaintiffs
                                       medical             condition                  in        any       respect,           set       forth        the        injuries          that        the         defendant                 claims




                                                                                                             6 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                   INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 43 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  47



                              were            caused,           worsened,                  or the        conditions                  harmed,           by the         plaintiffs              alleged             culpable
                              conduct.


           2.    As   to the           affirmative               defense              of     lack       of jurisdiction,                     set forth:


                      a.      The            time,      date,         and     place           where           each           defendant              received               notice          of this        lawsuit;


                      b.      The            manner            in which             it is claimed                    that      the        service          of process               actually          effected               was

                              defective;


                      c.      Set        forth         the     complete                professional                    address             maintained                by      each         such       defendant;


                      d.      Set        forth         the     complete                residence               address               of    each       such          defendant;


                      e.      Set        forth         the     complete                mailing               address            of    each        such        defendant;


                      f.      If       each          such      defendant                   claims        that        he/she           was      not         served          with       process             in     any      form

                              whatsoever,                       set     forth         a statement                     describing               how           each          such          defendant                obtained
                              notice             of this         lawsuit.


           3.    As   to    the         Affirmative                   Defense               of      collateral               source          reimbursement,                         set     forth         an         itemized


                 statement              of     all     expenses               and          damages,                 including               future          damages,                that      the     defendant(s)


                 contend           have          been          or     will      be         paid         by     any          collateral              source(s),              including               the         name         and


                 address          of     each         such       third-party                 payor.


           4.    As   to Defendant's                        Affirmative                Defense               that      the       "complaint                 fails     to state            of cause             of action",


                                                                                                                       plaintiffs'
                 set forth         in what             respects              it is claimed                   that                              complaint                  fails     to     state      a claim             upon


                 which       relief           can      be      granted.


                                                                                                                           "plaintiffs'
           5.    As   to Defendant's                        Affirmative                    Defense            that                                  claims          are     barred          by      the        doctrine           of



                 laches",          set         forth          the      last       date            the        defendant                    contends             plaintiffs                 could       have              timely


                 commenced                    suit,     and         what        the        alleged           laches           consisted              of.



           6.    As   to    Defendant's                      Affirmative                    Defense             that         "any         damages             sustained               by      plaintiffs               are      the


                 result      of        actions          or      inactions              of        persons             for      whose           conduct               the      defendant               is        not      legally

                 responsible"
                                               set     forth        the      dates,          times           and       place          that     any         and       all     other         persons              for     whom




                                                                                                    7 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                                        INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 44 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  48



                         this    Defendant                  was        not      responsible                    are     alleged             to     have        caused         plaintiffs               injuries,            and         the


                         full    names             and      addresses                 of    each        such         person.


           7.            As     to Defendant's                      Affirmative                   Defense             of     "any         recovery             by     plaintiff           should           be reduced                  by


                         any     coiñpensation,                       reimbursement                           or   indemnification                         plaintiffs          have        received               from           other


                         sources"
                                             set         forth        the       names,               address               and        a     general            statement             of     any            compensation,


                         reimbursement                        or indemnification                             received            by       plaintiffs.


           8.            As     to Defendant's                       Affirmative                   Defense             or     general             alleged            defense         of    Article             16 and/or                an


                         exception             to joint          and        several             liability,           set forth            with         specificity          the    basis        for        such      exception


                         to the       common                  law     rule       of joint             and      several           liability              and    the       applicability                of     Article             16.


           9.            To     the    extent            defendant               has        raised           the     Affirmative                  Defense             of plaintiff           s failure            to utilize                 a


                         seat    belt,       state        with        specificity:


                                a.       The        facts        known            to the           defendant                upon          which           defense          is alleged;


                                b.       The        persons            and/or              witnesses               providing                a factual            basis      for    said      defense;


                                c.       Identify              the     documents,                      medical              or    otherwise,                  providing            a factual                 basis         for     said
                                         defense.


                         PLEASE                TAKE                 FURTHER                        NOTICE,                   that         in     the     event        of    your      failure           to     comply              with


           this     Demand            for      a Verified                Bill         of    Particulars                 as to         your         affirmative               defenses            within              the     proper



           time,     a motion               will         be      made           for        an      Order           precluding                   you        from         offering          any         evidence               on        the


           affirmative           defenses                alleged         in     your            Answer.


           Dated:                        Ronkonkoma,                         New           York
                                         March            22,        2021

                                                                                                                   Yours,           etc.,




                                                                                                                       lenn         Auletta,              F, q.
                                                                                                                   Gruenberg                     Kelly         Della




                                                                                                             8 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 45 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  49



                                                       Attorneys       for    Plaintiff(s)
                                                       700   Koehler         Avenue

                                                       Ronkonkoma,             NY      11779
                                                       631-737-4110


           TO:   Goldberg         Segalla,    LLP
                 200     Garden      City    Plaza
                 Suite    520
                 Garden      City,     NY     11530




                                                      9 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                                 INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 46 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  50



                SUPREME              COURT                OF THE          STATE             OF        NEW YORK
            COUNTY                 OF SUFFOLK
                              .                 .
                                                     ¬------------------------------------X
                                                                                                                                              Index      No.:       601997/2021
                CHRIS       BALABOUS,


                                                                         Plaintiff(s),
                                                                                                                                              DEMAND                 FOR        EXPERT
                                                                                                                                              INFORMATION
                                      -against-



            LOWE'S            HOME             CENTERS,                  LLC,


                                                                         Defendant(s).
                   .               . __________..____
                                                                                                                                    X



           COUNSELORS:


                        PLEASE                TAKE                NOTICE,                that         demand           is     hereby          made       that       the      defendant           herein,


           pursuant         to CPLR            3101(d)(1)(i),                 provide           the     following             information:


           1.           The        name(s)           of    each     person(s)            expected            to be called              upon      to testify         as an expert              witnesses
                        at the       trial    of this        matter;


           2.           The        qualifications              of    each      such       person            expected           to testify        as an expert              witness;


           3.           The        subject      matter,           in reasonable               detail,        upon       which        each      such      person           is expected          to testify
                        as an expert                witness;


           4.           The        facts     and      opinions          upon          which       each        such       expert        witness         is expected            to testify;        and,


           5.           A   summary                 of the     grounds           of    each       such        opinion.


                        PLEASE               TAKE              FURTHER                   NOTICE,               that         if defendant         has     no information                 with     respect



           to a particular             demand,             a statement            to that         effect,         in writing,           is required.



                        PLEASE               TAKE              FURTHER                   NOTICE,               that      pursuant           to CPLR           §3101(h)          and     the     case    law



           relating      thereto,            this         demand         is    continuing               and         requires        updating            of    all    prior      disclosures             and



           demands,           and      in the        event        defendant(s)              attempts           to     introduce,           at the      time     of trial,       any     information



           requested              herein       without              having         timely             heretofore               provided          same         to     plaintiff(s)'s             counsel,


                                                                                                             10




                                                                                                10 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                             INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 47 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  51




           plaintiff(s)           will     object      to the        use   thereof   on the   grounds           of      surprise.


           Dated:                         Ronkonkoma,                 New     York
                                          March        22,    2021



                                                                                          Yours,        etc.,




                                                                                          G          n Auletta,               E q.

                                                                                          Gruenberg                   Kelly     Della
                                                                                          Attorneys             for     Plaintiff(s)
                                                                                          700      Koehler             Avenue

                                                                                          Ronkonkoma,                    NY         11779
                                                                                          631-737-4110


           TO:            Goldberg             Segalla,       LLP
                          200      Garden           City     Plaza

                          Suite          520
                          Garden           City,     NY       11530




                                                                                                11




                                                                                      11 of 12
FILED: SUFFOLK COUNTY CLERK 03/25/2021 04:12 PM                                                                                                                  INDEX NO. 601997/2021
        CaseNO.
NYSCEF DOC.  2:21-cv-02222-GRB-AYS
                9                  Document 1-1 Filed 04/22/21 Page 48 of 48 PageID
                                                                    RECEIVED        #: 03/25/2021
                                                                              NYSCEF:  52

                                                                              AFFIDAVIT                 OF    SERVICE


           STATE         OF       NEW YORK
                                                                                                 SS.:
           COUNTY                OF SUFFOLK


                        Amanda               Bonkoski,            being       duly    sworn,      deposes         and   says:


                        I am not             a party      to the        within       action,     am over          18 years      of   age,   and    reside    at 105      Rollstone

           Avenue,          West        Sayville,         NY       11796.


                        On        March         22,      2021,       I served          a true    copy        of   the   annexed          COMB1NED                DEMANDS                 by
           mailing       the       same        in     a sealed          envelope,        with    postage          prepaid       thereon,      in   a post    office     or    official

           depository            of    the    U.S.       Postal         Service       within     the    State      of New        York,      addressed       to   the   last   known

           address      of the          addressee            as indicated            below:



           Goldberg             Segalla,        LLP

           Attorney         for       Defendant(s)
           LOWE'S           HOME              CENTERS,                  LLC
           200     Garden          City       Plaza
           Suite      520
           Garden       City,          NY      11530

           (516)      281-9800




                                                                                                    manda          Bonkoski




           Sworn        to b           re            March        22,     2021



                                                                                                                                  FRANCES IVETTE
                                                                                                                                                      JOHNSON
                                                                                                                                 NOTARYPUBUC,STATEOF
                                                                                                                                                        NBWYORK
                                                                                                                                    Red:e".:lanNo. 01J06412249
           Nbtar            u     he                                                                                                  QualifiedinSUFFOLKCounty
                                                                                                                                     Commission Expires12/21/20g24




                                                                                               12 of 12
